1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT

9                     EASTERN DISTRICT OF CALIFORNIA

10                               ----oo0oo----

11

12   UNITED STATES OF AMERICA,             No.   2:17-cr-0189 WBS
13               Plaintiff,

14        v.                               ORDER RE: MOTION TO DISMISS
15   YAMA MARIFAT,

16               Defendant.

17

18                               ----oo0oo----

19             Before the court is defendant’s Motion to Dismiss the

20   Indictment filed February 25, 2019.    (Docket No. 99.)    The court

21   held a hearing on the motion on April 15, 2019.

22             Defendant argues that the indictment should be

23   dismissed for (1) violation of the Speedy Trial Act, 18 U.S.C. §

24   3161, et seq., or (2) violation of Federal Rule of Criminal

25   Procedure 48(b) (“Rule 48(b)”).

26             The court rejects both arguments.     First, while

27   defendant contends that the running of the Speedy Trial Act’s 70-

28   day trial clock was not tolled by the government’s appeal,
                                       1
1    defendant concedes that delay from an interlocutory appeal is

2    normally excluded from Speedy Trial Act calculations.1    (See Mot.

3    5.)   Indeed, the statute regarding time limits and exclusions

4    under the Speedy Trial Act, 18 U.S.C. § 3161(h)(1)(C), excludes

5    “[a]ny period of delay resulting from other proceedings

6    concerning the defendant, including . . . delay resulting from

7    any interlocutory appeal.” (emphasis added).    Although the

8    government labeled its notice of appeal as “protective,” and

9    noted that it would need approval of the Solicitor General to

10   continue with the appeal, defendant cites no authority, and the

11   court is unaware of any, which holds that “protective” appeals do

12   not qualify as interlocutory appeals under § 3161(h)(1)(C).

13             To the contrary, the Federal Rules of Appellate

14   Procedures contain relatively permissive standards regarding what

15   constitutes a sufficient notice of appeal.     A notice of appeal

16   need only (1) “specify the party or parties taking the appeal by

17   naming each one in the caption or body of the notice,” (2)

18   “designate the judgment, order, or part thereof being appealed,”

19   and (3) “name the court to which the appeal is taken.”    Fed. R.

20   App. P. 3(c)(1).2   Here, the government’s protective notice of
21   appeal fulfills all these requirements.   (See docket no. 84.)

22

23         1   Defendant appears to concede that the 70-day clock
     under the Speedy Trial Act has not yet run assuming the period
24   during the government’s interlocutory appeal is excluded.
25         2   Even “documents which are not denominated notices of
26   appeal will be so treated when they serve the essential purpose
     of showing that the party intended to appeal, are served upon the
27   other parties to the litigation, and are filed in court within
     the time otherwise provided by [Federal Rule of Appellate
28   Procedure 4]. Rabin v. Cohen, 570 F.2d 864, 866 (9th Cir. 1978).
                                     2
1    More importantly, the Ninth Circuit treated the government’s

2    actions as constituting an appeal by setting a briefing schedule

3    once the protective notice of appeal was filed.   While the

4    government could have used more clear language than “plaintiff .

5    . . hereby preserves its right to appeal,” the protective notice

6    of appeal was nevertheless sufficient to commence an

7    interlocutory appeal.

8             Moreover, while defendant contends that the

9    government’s protective notice of appeal was filed to delay the

10   proceedings, the government certified that that its notice of

11   appeal was not taken for the purpose for delay.   (See Docket No.

12   84-1 (certificate signed by the U.S. Attorney for the Eastern

13   District of California stating that the appeal was not for the

14   purpose of delay and the evidence at issue was substantial proof

15   of a fact material in the proceedings under 18 U.S.C. § 3731).)

16   The court has no reason to question the certification by the

17   United States Attorney.   Accord United States v. W.R. Grace, 526

18   F.3d 499, 506 (9th Cir. 2008) (requirements of 18 U.S.C. § 3731

19   are satisfied “as long as the United States Attorney certifies

20   that the statutory conditions are met”) (citations omitted).
21   Further, the regulation requiring the Solicitor General to

22   authorize an appeal does not require such authorization before

23   government files its notice of appeal.   Hogg v. United States,

24   428 F.2d 274, 280 (6th Cir. 1970).

25            It is unclear why the Solicitor General’s Office chose

26   not to authorize the government’s appeal in this case.    However,
27   the government’s argument that the evidence at issue should be

28   admitted was certainly not frivolous.    See United States v.
                                      3
1    Bookhardt, 277 F.3d 558, 563 n.6 (D.C. Cir. 2002) (“[T]here is

2    nothing inconsistent between the United States Attorney’s

3    certification that an appeal meets the threshold requirements of

4    § 3731 . . . and the need for additional time to determine

5    whether the case meets other criteria that the Department of

6    Justice may impose on government appeals in criminal cases.”)

7    Also, there can be no dispute that the evidence at issue,

8    defendant’s own incriminating statements, is substantial proof of

9    a material fact in the proceedings.   Because defendant has not

10   shown that the appeal was taken for the purposes of delay or was

11   otherwise improper, the court rejects defendant’s argument that

12   the indictment should be dismissed based on violation of the

13   Speedy Trial Act.3

14             Second, defendant has not shown that dismissal is

15   appropriate under Rule 48(b) for unnecessary delay.   While these

16   proceedings were stayed for approximately three months while the

17   appeal was pending, the government moved to dismiss the appeal

18   promptly after the Solicitor General’s Office notified the

19   government that it would not authorize the appeal.    Additionally,

20   as stated above, the government’s argument that defendant’s
21        3    At oral argument (but not in his papers), counsel for
22   defendant cited United States v. Clymer, 25 F.3d 824 (9th Cir.
     1994), and United States v. Lewis, 349 F.3d 1116 (9th Cir. 2003),
23   to argue that the government’s protective notice of appeal did
     not result in the exclusion of time under the Speedy Trial Act in
24   this case.
               Those cases are inapposite. As discussed in Lewis,
25   Clymer merely stands for the proposition that where the district
26   court postpones ruling on a pretrial motion until after trial,
     the time during which the pretrial motion is pending is not
27   excludable under § 3161(h)(1)(F), because there the delay in
     trial did not result from the pending motion. See Lewis, 349
28   F.3d at 1121 (citing Clymer, 25 F.3d at 830).
                                     4
1    incriminating statements should be admissible was not a frivolous

2    argument, and these statements are material to the proceedings.

3    Under those circumstances, defendant has not shown that the delay

4    was “purposeful or oppressive” under Rule 48(b).    See United

5    States v. Sears, Roebuck, and Co., 877 F.2d 734, 739 (9th Cir.

6    1989) (citations omitted).

7              Further, defendant has not shown actual prejudice from

8    the delay caused by the interlocutory appeal.   See id. at 738

9    (“the mere possibility of prejudice is insufficient to justify

10   dismissal under Rule 48(b),” and delay of five months was not

11   enough to presume prejudice) (citations omitted).   Indeed, trial

12   has been delayed multiple times in this or the predecessor case,

13   Case No. 2:11-cr-39 WBS, either upon request or with the

14   acquiescence of defense counsel, and defendant has offered no

15   reason why this particular delay was prejudicial when the prior

16   delays were not.

17             IT IS THEREFORE ORDERED that defendant’s Motion to

18   Dismiss the Indictment under the Speedy Trial Act and Rule 48

19   (Docket No. 99) be, and the same hereby is, DENIED.

20             This matter is set for status conference on April 29,
21   2019, at 10:00 a.m. to discuss further proceedings and set dates

22   for trial and confirmation hearing.

23   Dated:   April 16, 2019

24

25

26
27

28
                                     5
